Title: To Thomas Jefferson from Thomas Pinckney, 22 September 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Sir
London 22d. Septr. 1793
 
Mr. Miller the bearer hereof is an English Gentleman of science and good reputation who was recommended to me by the Marquis del Campo. He is now going on business to Canada, and as in the present state of warfare between his Country and France it is not impossible that he may be captured and carried into one of our ports, I rely upon your love of science and general philanthropy to excuse the liberty I take in requesting that you will in that case extend to Mr. Miller those good offices which may tend to alleviate any unpleasant circumstances attending his situation. I have the honor to be with the utmost respect Sir Your most obedient Servant 

Thomas Pinckney

